

117 S1606 IS: Shawnee Wilderness Designation Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1606IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Romney introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo designate as wilderness certain National Forest System land in the State of Illinois, and for other purposes.1.Short titleThis Act may be cited as the Shawnee Wilderness Designation Act.2.Shawnee Wilderness, Illinois(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), there is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Shawnee Wilderness (referred to in this Act as the Wilderness), the approximately 289,000 acres of Forest Service land comprising the Shawnee National Forest in the State of Illinois.(b)Map; legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture (referred to in this Act as the Secretary) shall prepare a map and legal description of the Wilderness.(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.(3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(c)AdministrationSubject to valid existing rights, the Wilderness shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act.